Citation Nr: 0800048	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the creation of the indebtedness due to overpayment 
of compensation for a dependent spouse was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1977 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in April 2005 of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In November 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The question of waiver of an overpayment from March 10, 1998, 
to February 1, 2000, is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In August 1996, the veteran's marriage to C.G. was 
dissolved by divorce. 

2. In March 1998, the veteran married S.G.  

3. In a Special Report of Training, dated in January 2000, VA 
indicated the veteran's dependents, including his spouse, 
were verified.  

4.There is no evidence earlier than January 2000 that VA was 
notified that veteran was married to S.G.  




CONCLUSIONS OF LAW

1. The indebtedness due to overpayment of compensation for a 
dependent spouse from September 1, 1996, to February 1, 2000, 
was properly created.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.401 (2007)

2. The indebtedness due to overpayment of compensation for a 
dependent spouse from February 1, 2000, to September 1, 2004, 
was not properly created.  38 U.S.C.A. § 5302 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.401 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA does not apply to a claim for waiver of recovery of 
indebtedness. Barger v. Principi, 16 Vet. App. 132 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, in 
pertinent part, the effective date will be the latest of the 
following dates the date of claim or the date the dependency 
arises. 38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of the 
Department of Veteran's Affair's request.  38 C.F.R. 
§ 3.401(b)(1). 

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

Factual Background

In the cover letter to a rating decision, dated in July 1996, 
relating to award of disability compensation, the RO included 
additional compensation for the veteran's spouse, C.G. 

In August 1996, the veteran's marriage to C.G. was dissolved 
by divorce.  

A marriage certificate, date on March 10, 1998, shows that 
the veteran married S.G.  

The veteran's VA vocational rehabilitation file includes a 
Special Report of Training, dated in January 2000, in which 
the VA rehabilitation counselor noted that the veteran had 
two dependents, a wife and a child, and that the veteran's 
dependents had been verified.  

In a Declaration of Status of Dependents, dated in August 
2004, the veteran reported that in March 1998 he was married 
to S.G.  

In August 2004, the RO proposed to reduce the veteran's 
monthly compensation from $338.00 to $305.00 because his 
marital status changed with the divorce of C.G. in August 
1996.  

In September 2004, VA removed the former spouse, C.G., as a 
dependent retroactively to September 1, 1996, and added S.G. 
as a dependent from September 1, 2004, which created an 
overpayment of compensation for a dependent spouse from 
September 1, 1996, to September 1, 2004, in the amount of 
$3,605.40.  

Analysis

As indicated above, the Board must first determine the 
lawfulness of the debt being appealed.  

The veteran does not dispute that he is responsible for the 
indebtedness created by overpayment of compensation for a 
dependent spouse from September 1, 1996, the first month 
following his divorce to C.G. and March 1998, when he married 
S.G.  As the veteran was not married until March 1998, 
following his divorce in 1996, the veteran clearly was not 
entitled to compensation for a dependent spouse and the 
veteran does not challenge the overpayment in compensation 
for this period of time and the overpayment for this period 
of time was properly created.  

The veteran does argue that he is not liable for the 
indebtedness from March 1998 to September 2004.  Therefore 
the remaining question is whether the overpayment in 
compensation for a dependent spouse from March 1998 to 
September 1, 2004, was properly created. 

The veteran testified that he notified VA of his marriage to 
S.G. in April 1998 within one year of his marriage to S.G.  

While the veteran's testimony is credible, after a review of 
the record, the Board finds no documentation in the veteran's 
VA claims file or in the VA's vocational rehabilitation 
folder of notice of the marriage to S.G. before January 2000. 

The record does show that in pursuing vocational 
rehabilitation from VA in January 2000, the VA rehabilitation 
counselor noted that the veteran had two dependents, a wife 
and a child, and that the veteran's dependents had been 
verified. 

Regarding additional compensation for a dependent, in 
pertinent part, the effective date will be the latest of the 
following dates: the date of claim or the date the dependency 
arises. 38 C.F.R. § 3.401(b).  The date the dependency arose 
for S.G. was the date of marriage, March 10, 1998, but the 
date of claim, that is, the date for additional compensation 
for a dependent is the date of the veteran's marriage, if 
evidence of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of the 
Department of Veteran's Affair's request.  38 C.F.R. 
§ 3.401(b)(1). 

As previously stated the Board finds no documentation in the 
veteran's VA claims file or in the VA's vocational 
rehabilitation folder of notice of the marriage to S.G. 
before January 2000, which is more than one year of his 
marriage to S.G. in 1998.  Therefore the date of claim, that 
is, the date notice was received of the dependent's existence 
in January 2000, the later of the two dates, controls. 38 
C.F.R. § 3.401(b)(1).

Also under 38 C.F.R. § 3.401(b)(1), the evidence of 
dependency is to be received by the Department of Veterans 
Affairs.  Neither the statute, 38 U.S.C.A. § 5302, nor the 
regulation, 38 C.F.R. § 3.401(b)(1), limits the notice to 
receipt by the RO. 

Moreover, the Department of Veterans Affairs means either the 
Veterans Benefits Administration, the Veterans Health 
Administration, or the National Cemetery Administration that 
made the initial determination on a claim.  38 C.F.R. § 20.3.

In this case, the issue of dependency was initially 
determined by the Veterans Benefits Administration.  The 
Veterans Benefits Administration includes the regional 
offices as well and the activities of VA's vocational 
rehabilitation.  



For this reason, the veteran's marriage to S.G. verified in 
January 2000 by the VA's vocational rehabilitation, a 
component of the Veterans Benefits Administration, is 
sufficient to establish the date of claim for additional 
compensation for a dependent as the date notice was received 
of the dependent spouse's existence. 

For this reason, overpayment in compensation for a dependent 
spouse from February 2000 to September 2004 was not properly 
created as VA was on notice of the S.G.'s existence.  As the 
overpayment from February 1, 2000, to September 2004 was not 
properly created, the amount of the veteran's indebtedness is 
to be reduced by the amount improperly created from February 
1, 2000, to September 2004. 


ORDER

The indebtedness due to overpayment of compensation for a 
dependent spouse from September 1, 1996, to February 1, 2000, 
was properly created, and to this extent the appeal is 
denied. 

The indebtedness due to overpayment of compensation for a 
dependent spouse from February 1, 2000, to September 1, 2004, 
was not properly created and the amount of the veteran's 
indebtedness is to be reduced by the amount improperly 
created from February 1, 2000, to September 2004, to this 
extent the appeal is granted.


REMAND

As for that part of the indebtedness properly created, 
further procedural and evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action:



1. Provide the veteran with a copy of his 
claims folder.  

2. Recalculate the amount of indebtedness 
from March 10, 1998, to February 1, 2000, 
and make the appropriate adjustment for 
any excess amount of the overpayment 
already recovered, if any. 

3. Ask the veteran to complete a Financial 
Status Report (VA Form 20-5655) listing 
all monthly income, monthly expenses, 
assets, and debts.

4. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment from March 10, 
1998 to February 1, 2000, under the 
standard of equity and good conscience.  
If the benefit sought is denied, provide 
the veteran with a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


